Citation Nr: 0940644	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-21 162	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Richard D. Little, Agent


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1953 to March 
1956.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

In a June 2008 decision, the Board denied service connection 
for PTSD, hearing loss, and tinnitus.  On behalf of the 
appellant, his representative appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2009 order, the Court vacated the 
Board's June 2008 decision and dismissed the appeal for lack 
of jurisdiction, noting that the appellant had died during 
the pendency of the appeal.  


FINDINGS OF FACT

1.  The appellant served on active duty from March 1953 to 
March 1956.   

2.  The appellant died in April 2008, during the pendency of 
his appeal.   


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2004 rating decision, the RO denied the 
appellant's claims of service connection for PTSD, hearing 
loss and tinnitus.  He appealed the decision to the Board.  

In a June 2008 decision, the Board denied service connection 
for PTSD, hearing loss, and tinnitus.  On behalf of the 
appellant, his representative appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

Thereafter, VA learned that the appellant had, unfortunately, 
died in April 2008 and notified the Court of his death.  In a 
February 2009 order, the Court vacated the Board's June 2008 
decision and dismissed the appeal for lack of jurisdiction, 
citing Landicho v. Brown, 7 Vet. App. 42, 54 (1004).  

In Landicho, the Court explained that as a matter of law, 
appellants' claims do not survive their deaths.  When an 
appellant dies during the pendency of an appeal, the 
appropriate remedy is to vacate the Board decision from which 
the appeal was taken and to dismiss the appeal.  See also 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  
This action ensures that the Board decision and the 
underlying RO decision will have no preclusive effect in the 
adjudication of any future claim brought by a survivor of the 
appellant.  38 C.F.R. § 20.1106 (2009).  

In the present case, given the procedural history delineated 
above, the Board does not have jurisdiction to take further 
action on the merits of the appellant's appeal and it must be 
dismissed.  In reaching this determination, the Board 
intimates no opinion as to the merits of this appeal or any 
derivative claim brought by a survivor of the appellant.  38 
C.F.R. § 20.1106 (2009).




ORDER

The appeal is dismissed.




		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


